Filed pursuant to Rule 433 Registration Statement No. 333-158199-10 FINANCIAL PRODUCTS FACT SHEET (T122) Offering Period: April 3, 2012  April 19, 2012 15-month Digital Barrier Notes Linked to the S&P 500 ® Index and the Russell ® Index Return Profile 15-month Digital Barrier Notes linked to the performance of the S&P 500 ® Index and the Russell 2000 ® Index If the Final Level of each Underlying is greater than its Knock-In Level, the investor will be entitled to receive an amount equal to their principal plus the Fixed Payment Percentage at maturity. If the Final Level of either Underlying is less than or equal to its Knock-In Level, the investor will receive an amount that is less than their principal amount and may lose their entire investment. Any payment on the securities is subject to our ability to pay our obligations as they become due Terms & Knock-In Event Issuer: Credit Suisse AG (Credit Suisse), Nassau Branch Trade Date: Expected to be April 20, 2012 Settlement Date: Expected to be April 27, 2012 Underlying: S&P 500 ® Index & Russell 2000 ® Index Fixed Payment Percentage: Expected to be between [6.0-8.0]% (to be determined on the Trade Date). Redemption Amount: An amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return of the Lowest Performing Underlying. Lowest Performing Underlying: The Underlying with the lowest Underlying Return. Underlying Return: For each Underlying, If a Knock-In Event does not occur, then the Underlying Return for such Underlying will equal the Fixed Payment Percentage. If a Knock-In Event occurs, then the Underlying Return for such Underlying will equal (Final Level  Initial Level) / Initial Level. Knock-In Level: Expected to be approximately 70% of the Initial Level. Knock-In Event: A Knock-In Event occurs if the Final Level of either Underlying is less than or equal to its Knock-In Level. Initial Level: For each Underlying, the closing level of such Underlying on the Trade Date. Final Level: For each Underlying, the closing level of such Underlying on the Valuation Date. Valuation Date: July 22, 2013 Maturity Date: July 29, 2013 CUSIP: 22546TQR5 Benefits Offers a Fixed Payment Percentage at maturity if Final Level of each Underlying is greater than its Knock-In Level. Reduced downside risk due to a 30% contingent buffer Hypothetical Returns at Maturity Percentage Change in the Lowest Performing Underlying Underlying Return of the Lowest Performing Underlying (1) Redemption Amount per $1,000 Principal Amount of Securities 40% 7.0% $1,070 30% 7.0% $1,070 20% 7.0% $1,070 10% 7.0% $1,070 0% 7.0% $1,070 -10% 7.0% $1,070 -20% 7.0% $1,070 -30% -30% $700 -40% -40% $600 -50% -50% $500 -60% -60% $400 (1) Assumes a Fixed Payment Percentage of 7.0% (the midpoint of the expected range) (to be determined on Trade Date). (2) The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to the investor. The numbers appearing in the table have been rounded for ease of analysis. Product Risks Investment may result in a loss of up to 100% of principal. The value of the securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse. The securities do not pay interest. The return on the securities is affected by the Final Level and the occurrence of a Knock-In Event.
